Per Curiam.
On November 25, 1969 appellant was convicted after a non-jury trial of carrying a concealed weapon.1 Appellant raises two issues on appeal, only one of which warrants discussion. Appellant contends that the finding of the court was not supported by the evidence. His basic contention is that the testimony did not establish concealment of the weapon.
An examination of the transcript discloses the testimony of a prosecution witness who stated that the defendant put the weapon in his pocket. This testimony was sufficient to prove defendant guilty of the crime. People v. Wickham (1968), 13 Mich App 650, 651, 652:
“As to defendant’s additional claim that the prosecution failed to prove each element of the offense charged beyond a reasonable doubt, it is well settled that credibility of witnesses, inferences to be drawn from their testimony, and weight given to such evidence, are purely questions of fact. In this case the trial judge was the trier of the fact and was in the best position to rule on the truthfulness of testimony and the credibility of the defendant. This Court will not substitute its opinion for that of the trial judge.”
Affirmed.

 MCLA § 750.227 (Stat Ann 1962 Rev § 28.424).